
	

113 HRES 735 IH: Expressing the sense of the House of Representatives that recently proposed measures that will reduce transparency and public participation at the International Association of Insurance Supervisors (IAIS) should be disapproved by United States representatives to the IAIS.
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 735
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Huizenga of Michigan (for himself and Mr. Meeks) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Expressing the sense of the House of Representatives that recently proposed measures that will
			 reduce transparency and public participation at the International
			 Association of Insurance Supervisors (IAIS) should be disapproved by
			 United States representatives to the IAIS.
	
	
		Whereas the International Association of Insurance Supervisors (IAIS) establishes global insurance
			 standards that the United States and other countries are expected to
			 implement and are graded on their compliance with;
		Whereas heretofore, the procedures of the IAIS were relatively transparent for observers;
		Whereas, on August 4, 2014, the IAIS proposed eliminating public observers from its meetings
			 starting on January 1, 2015, significantly reducing the transparency of
			 its activities and only allowing certain parties to attend;
		Whereas representatives of United States consumer advocacy organizations have just recently been
			 admitted as observers;
		Whereas the IAIS proposed procedures would provide far less transparency and participation than the
			 procedure afforded to interested stakeholders in the United States by the
			 National Association of Insurance Commissioners (NAIC);
		Whereas maximum transparency produces the best regulation and the proposed procedures will reduce
			 transparency; and
		Whereas United States State insurance regulators who currently provide the largest portion of
			 funding to the IAIS have already publically expressed opposition to the
			 proposed reduction in IAIS transparency: Now, therefore, be it
	
		That it is the sense of the House of Representatives that—
			(1)the International Association of Insurance Supervisors’ (IAIS) proposed procedures will reduce
			 transparency and access to IAIS supervisory standard development by United
			 States stakeholders including those representing consumers;
			(2)the proposed procedures specifically authorize the unfair and unequal treatment of interested
			 parties by allowing the IAIS to selectively admit certain parties and
			 exclude others at key meetings;
			(3)all representatives of the United States at the International Association of Insurance Supervisors
			 should oppose these new procedures and instead advocate more transparency
			 and public inclusion by the IAIS;
			(4)should the IAIS adopt the proposed procedures or any similar reductions in transparency, United
			 States representatives to the IAIS should make all appropriate efforts to
			 ensure that proper transparency is restored; and
			(5)all United States representatives to the IAIS should work to ensure that their activities are
			 transparent to Congress and United States stakeholders, and that United
			 States representatives to the IAIS should regularly communicate with
			 United States stakeholders through timely comprehensive reporting and
			 in-person discussions.
			
